Title: Thomas Jefferson to Thomas Lehré, 10 April 1813
From: Jefferson, Thomas
To: Lehré, Thomas


          Dear Sir Monticello Apr. 10. 13
          Your favors of Mar. 9. and 23. are both safely recieved and I shall with pleasure write to the President on the subject of the last. this I do merely because it is your wish, being satisfied the President can need no excitement in your favor beyond his own knolege & approbation of the uniform line of your conduct.
          We are here in a state of close blockade, tantalized indeed with propositions of armistice & mediation, the former on terms calculated merely to give time to our enemies for sending reinforcements, the latter promising little success unless Great Britain events should take place  unfavorable to the domineering views of Great Britain.Accept the assurances of my esteem & respect.
          Th:
            Jefferson
        